                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ROBERT EARL CLAYBORNEJR.,

                   Plaintiff,                              8:17CV481

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
PARKER, Officer, #1577, Individual
Capacity; JAMES, Sgt, #1370,
Individual Capacity; CHAD HEIN,
Officer, #1552, Individual Capacity;
RIPLEY, Officer, #1256, Individual
Capacity; MESSERSMITH, Officer,
#1568, Individual Capacity;
KOUNOVSKY, Officer, #1593,
Individual Capacity; and
SUNDERMEIER, Captain, #717,
Individual Capacity;

                   Defendants.

       This matter is before the court on Plaintiff’s Motion to Withdraw Request
for 60 days Extension of Time. (Filing No. 36.) Plaintiff asks to withdraw his
previous request for an extension (filing no. 34) because he is ready to submit his
brief in opposition to Defendants’ Motion to Dismiss (filing no. 30). Plaintiff filed
his brief (filing no. 37) and an exhibit index (filing no. 38) on March 5, 2019.
Because the court granted Plaintiff’s request for an extension prior to his motion to
withdraw his request,

      IT IS ORDERED that:

      1.     Plaintiff’s Motion to Withdraw Request for 60 days Extension of
Time (filing no. 36) is denied as moot.
     2.    Defendants shall have until March 15, 2019, to file a reply brief.

     3.     The clerk of the court is directed to set the follow pro se case
management deadline using the following text: March 15, 2019: check for
Defendants’ reply.

     Dated this 8th day of March, 2019.

                                           BY THE COURT:

                                           s/ Richard G. Kopf
                                           Senior United States District Judge




                                       2
